UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6714



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAVERNE JACKSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-97-180-V, CA-99-380-3-2-V)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


LaVerne Jackson, Appellant Pro Se. Robert Jack Higdon, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       LaVerne Jackson seeks to appeal the district court’s order de-

nying her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.       Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.     See United States v. Jackson, Nos. CR-97-180-V; CA-

99-380-3-2-V (W.D.N.C. May 1, 2000).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2